                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00458-GCM

PLATINUM PRESS, INC.                              )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               ORDER
DANIELLE DOUROS-HAWK,                             )
3C! PACKAGING, INC., JOHN                         )
CULLEN, and RUSSELL HILL,                         )
                                                  )
                       Defendants.                )

       THIS MATTER COMES before the Court on its own Motion. Due to the stay in this

matter and outstanding issues that must be resolved prior to trial, the Court hereby extends the

trial date to January 25, 2021.

       SO ORDERED.
                                    Signed: June 22, 2020




         Case 3:18-cv-00458-GCM Document 46 Filed 06/23/20 Page 1 of 1
